DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (U.S. Pub. 2017/0333584).

Regarding claims 1 and 8, Fang discloses (Figs. 1-6) a monitoring system (see pars. [0001] and [0017]) for monitoring a working fluid [0020] in a tank 14a/14b [0017], comprising:
the tank 14a/14b, having a sampling opening 135 [0054];
a sampling unit 434/410 (i.e. mixing/sampling chambers: [0062]), connected to the sampling opening 135 (as shown in Fig. 4) of the tank for obtaining a sample of the working fluid from the tank ([0073]; Fig. 6);
a detecting agent tank 401 [0056], connected to the sampling unit 434 (as shown in Fig. 4) for injecting a detecting agent to the sample (via mixing chamber 410: [0059]);


Regarding claims 2 and 9, Fang discloses (Figs. 1-6) the control module 20 includes a timer [0071] for controlling the sampling unit to obtain the sample periodically [0071].

Regarding claim 3, Fang discloses (Figs. 1-6) the sampling unit includes a static mixer 410 [0057] and a sampling tank 434 [0062], the static mixer 410 is connected to the sampling opening of the tank 434 (as shown in Fig. 4) and the detecting agent tank 410 (as shown in Fig. 4), and the sample is discharged to the sampling tank 434 after being mixed in the static mixer 410 ([0059]; Fig. 4).

Regarding claims 7 and 10, Fang discloses (Figs. 1-6) the detector is a pH detector (see pars. [0076] and [0100]) or an optical detector 431/443 [0064], the detection result is pH information (see pars. [0076] and [0100]) or optical information [0064]-[0065], and the processing unit converts the pH information or the optical information into concentration information [0067].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (U.S. Pub. 2017/0333584) in view of Tobita et al. (U.S. Pub. 2006/0009341).

Regarding claims 4-5, Fang is applied as above, and discloses the sampling unit has a sampling tank 434 (as shown in Fig. 4; [0062]).
Fang does not disclose a cleaning unit and a collection tank are connected to the sampling tank, the cleaning unit is electrically connected to the processing unit, after the detector obtains the detection result, the processing unit controls the cleaning unit to clean the 
Tobita discloses a cleaning unit (sources of water/air: Fig. 11; see pars. [0069], [0071], [0100], and [0103]) and a collection tank (i.e. the drain: [0071]) are connected to the sampling tank (as shown in Fig. 11), the cleaning unit is electrically connected to the processing unit (implicit: [0098]-[0100]), after the detector obtains the detection result [0098], the processing unit controls the cleaning unit to clean the sampling tank [0098]-[0103] and discharges a waste liquid in the sampling tank to the collection tank (i.e. the drain: [0071]; Fig. 11); and the cleaning unit includes a water cleaning machine [0100] and an air blower (see pars. [0069], [0071], and [0103]; Fig. 11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fang’s device to include a cleaning unit and a collection tank are connected to the sampling tank, the cleaning unit is electrically connected to the processing unit, after the detector obtains the detection result, the processing unit controls the cleaning unit to clean the sampling tank and discharges a waste liquid in the sampling tank to the collection tank; and the cleaning unit includes a water cleaning machine and an air blower, as taught by Tobita.
Such a modification would prevent the sampling results from being contaminated by previous measurements.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (U.S. Pub. 2017/0333584) in view of Kraus (U.S. Pub. 2008/0305553).

Fang does not disclose the working machine has a power switch electrically connected to the processing unit, when the detection result of the sample exceeds a setting value, the processing unit turns off the power switch of the working machine.
Kraus discloses the working machine has a power switch (implicit: shut down: [0059]) electrically connected to the processing unit [0059], when the detection result of the sample exceeds a setting value (i.e. above a threshold concentration: [0059]), the processing unit turns off the power switch of the working machine (i.e. shuts down: [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fang’s device so that the working machine has a power switch electrically connected to the processing unit, when the detection result of the sample exceeds a setting value, the processing unit turns off the power switch of the working machine, as taught by Tobita.
Such a modification would be merely an automation of a manual activity, which is obvious.  See MPEP 2144.04(III).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852